ORDER
These cases come before us for consideration in light of the judgment and order of the Supreme Court of the United States in Washington v. Washington State Commercial Passenger Fishing Vessel Ass’n, - U.S. -, 99 S.Ct. 3055, 61 L.Ed.2d 823 (1979), vacating the judgment of this court, 573 F.2d 1123, in these causes and remanding them for further proceedings in conformity with the opinion of the Supreme Court.
It is therefore ordered that the judgment previously entered by this court in causes Nos. 77-3129, 77-3208, 77-3209, 77-3654, and 77-3655, is affirmed to the extent that it is consistent with the opinion of the Supreme Court, and the causes are remanded to the United States District Courts for the Western District of Washington and the District of Oregon for further proceedings in conformity with the opinion of the Supreme Court.